Citation Nr: 1112057	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-31 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to December 1973.  

This appeal arises from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the time of the Veteran's death, service connection was in effect for a seizure disorder evaluated as 20 percent disabling.  The Veteran's Certificate of Death reveals he died in August 2007, while an inpatient at Anderson Regional Medical Center.  The immediate cause of death was respiratory failure due to or a consequence of end stage lung cancer.  The records of the Veteran's terminal hospitalization at Anderson Regional Medical Center in August 2007 have not been obtained, and as they may be of relevance in determining if the Veteran's service-connected disorder contributed to his death, the claim will be remanded to attempt to obtain those records.  

In addition to the foregoing, it is observed that in-service chest X-rays revealed the presence of an infiltrate of the left upper lobe of the lung in January 1973.  Chest X-rays taken in 1988 showed blebs in the left upper lung field.  Given these findings, together with the nature of the disease identified as causing the Veteran's death on his death certificate, a medical opinion should be sought that addresses any relationship between the in-service findings and the Veteran's death.  The opinion should likewise address whether the Veteran's service connected disability rendered him materially less capable of resisting the effects of the disease which was the primary cause of death.  38 C.F.R. § 3.312(c)(3)(2010).  

Accordingly, the case is REMANDED for the following actions:

1. With any necessary authorization from the appellant attempt to obtain copies of the records of the Veteran's terminal hospitalization at Anderson Regional Medical Center in August 2007.  

2. Arrange for a person with an appropriate background to review the claims folder, and provide opinions as to whether it is at least as likely as not that the abnormal chest X-rays reported in service, revealed findings that are related to the end stage lung cancer noted to have caused the Veteran's death in 2007, and whether it is at least as likely as not the Veteran's seizure disorder rendered the Veteran materially less capable of resisting the effects of end stage lung cancer which was the primary cause of his death.  

A full rationale for the opinions expressed should be provided, and in the event the requested opinions cannot be provided without resort to speculation, the reason that is so should be explained.  

3. If the benefit sought on appeal remains denied the appellant should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


